Citation Nr: 1106060	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  04- 42 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a left eye condition.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the Veteran's petitions to reopen his 
claims for entitlement to service connection for a back condition 
and left eye condition.  The Veteran testified before the 
undersigned at a May 2005 videoconference hearing.  A transcript 
has been associated with the file.  The Board remanded the 
Veteran's claims for additional development in September 2006 and 
September 2009.  The September 2009 decision of the Board also 
included the denial of the application to reopen a claim of 
entitlement to service connection for hepatitis C (which was 
before the Board from a December 2003 rating decision).  

Service connection for posttraumatic stress disorder 
(PTSD) was denied by a June 1997 Board decision and 
subsequent September 1998 and April 2002 rating decisions 
denied the applications to reopen this claim (the Veteran 
filed a notice of disagreement with the September 1998 
rating decision but failed to perfect the appeal by filing 
a substantive appeal (VA Form 9) after the issuance of the 
August 1999 statement of the case (SOC)).  As noted by the 
Board in September 2006 and September 2009, the Veteran 
has expressed a desire to appeal a claim for service 
connection for PTSD.  Consequently, the issue of whether 
new and material evidence has been received to reopen such 
claim has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
As such, the Board does not have jurisdiction over it and 
the matter is REFERRED, for a third time, to the RO for 
proper development.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

As noted in the September 2006 and September 2009 Remands, with 
regard to the Veteran's left eye and back claims, a review of the 
record showed a September 1998 rating decision found new and 
material evidence had not been submitted sufficient to reopen the 
claims.  Although a statement was received from the Veteran in 
December 1998, indicating that he wished to file a notice of 
disagreement with each issue denied in the September 1998 rating 
decision, the statement of the case issued in August 1999 only 
addressed the PTSD claim.  Therefore, pursuant to the September 
2006 Board remand, a SOC was issued in March 2007 and the Veteran 
perfected his appeal with the submission of a VA Form 21-4138 
received on April 3, 2007.  

In addition, the Board's September 2006 and September 2009 
remands noted that the Veteran had not received adequate notice 
in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
the September 2009 Remand, the Board noted that, as the Veteran's 
left eye and back claims arose from a September 1998 rating 
decision, he had not been provided the applicable (effective for 
claims filed prior to August 29, 2001) definition of new and 
material evidence.  Letters in December 2007 and February 2010 
provided the revised definition and letters in August 2003 and 
September 2006 did not provide notice specific to the issues on 
appeal.  Moreover, the February 2010 letter incorrectly stated 
that the Veteran was notified of the denial of his left eye 
condition on December 29, 2003 and of the denial of his back 
condition on October 19, 1992 when, as noted above, the appeal of 
these issues is from a September 1998 rating decision.  Although 
the March 2007 SOC ultimately provided the correct definition, 
the December 2007 and February 2010 letters were not responsive 
to the Board's specific remand instruction in providing the new 
definition (which is less liberal).  Under Stegall v. West, 11 
Vet. App. 268 (1998), a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  The omission may be corrected on remand.

Finally, the record reflects the Veteran has been awarded Social 
Security Administration (SSA) benefits.  Medical records 
considered by SSA have not been sought, and are not associated 
with the claims file.  VA has a duty to assist the Veteran in 
obtaining records from other federal government agencies where it 
has "actual notice" that these records exist.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  Inasmuch as the SSA 
records are constructively of record, and may contain information 
pertinent to the matters on appeal, they must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran VCAA 
notice that:

(1) informs the claimant about the 
information and evidence not of record that 
is necessary to substantiate the claim; (2) 
informs the claimant about the information 
and evidence that VA will seek to provide; 
and (3) informs the claimant about the 
information and evidence he is expected to 
provide.

The VCAA notice should include specific 
notice of why the Veteran's claims for 
entitlement to service connection for a 
left eye condition and a back condition 
were previously denied in the October 
19, 1992 rating decision and what 
constitutes material evidence for the 
purpose of reopening each claim.  The 
VCAA information provided to the Veteran 
should specifically advise the appellant 
of the pre-August 29, 2001 definition of 
new and material evidence (38 C.F.R. 
§ 3.156(a) (2008)) (that the evidence 
must bear "directly and substantially" 
upon the specific matter under 
consideration and must be "so 
significant that it must be considered 
in order to fairly decide the merits of 
the claim").

2.  The RO should obtain from SSA a copy of 
their decision awarding the Veteran SSA 
disability benefits and copies of the record 
upon which any such claim was decided.

3.  Following all development as may be 
indicated by any response received as a 
consequence of the action taken above, the 
claims should be readjudicated.  If the 
claims remain denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an opportunity to 
respond, the appeal should be returned to the 
Board for review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).

_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

